Citation Nr: 1042338	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-19 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for residuals, left knee 
condition.  


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from February 1977 to March 
1981.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the RO.  The 
Veteran perfected a timely appeal.  

The Veteran testified at an April 2008 regional office hearing 
before a rating Veterans service representative.  A copy of the 
transcript of that hearing has been reviewed and associated with 
the claims file.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD that is related 
to an in-service stressor.

2.  Objective evidence has been submitted to verify the Veteran's 
claimed in-service stressor.

3.  At the April 2008 regional office hearing, the Veteran 
expressed his desire to withdraw from appellate review his claim 
for entitlement to service connection for residuals, left knee 
condition.  






CONCLUSIONS OF LAW

1.  The criteria for the establishment of entitlement to service 
connection for a psychiatric disorder, diagnosed as PTSD, have 
been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2010).

2.  The criteria for a withdrawal of the Veteran's substantive 
appeal on the issue of entitlement to service connection for 
residuals, left knee condition, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.204(b), (c) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found in part at 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2009) and 38 C.F.R. §3.159 (2010). V A's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all notification 
and development action needed to fairly adjudicate this appeal 
has been accomplished.

II.  Analysis

A.  PTSD Claim

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant. 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

According to 38 C.F.R. § 3.304(f) (2010), service connection for 
PTSD requires: (1) medical evidence diagnosing the condition in 
accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, 
established by medical evidence, between current PTSD symptoms 
and an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.

With regard to the third PTSD criterion, prior to July 13, 2010, 
evidence of a stressor in service, the evidence necessary to 
establish that the claimed stressor actually occurred varied 
depending on whether it could be determined that the Veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d).  If the evidence establishes 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the Veteran's service, the Veteran's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).  

Prior to July 13, 2010, where, conversely, a determination is 
made that the Veteran did not "engage in combat with the 
enemy," or the claimed stressor is not related to combat, the 
Veteran's lay testimony alone would not be sufficient to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence that 
substantiates or verifies his statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Previously, a medical opinion diagnosing PTSD after the fact did 
not suffice to verify the occurrence of the claimed in-service 
stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

VA recently amended its regulations governing service connection 
for PTSD by liberalizing the evidentiary standard for 
establishing the required in-service stressor where the following 
requirements are satisfied.  First, the Veteran must have 
experienced, witnessed, or have been confronted by an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, and the Veteran's response to the event or circumstance 
must have involved a psychological or psycho-physiological state 
of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)).  
Second, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the claimed stressor.  
Id.  Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of 
the Veteran's service.  Id.

In this case the Veteran has not alleged that he engaged in 
combat.  Rather the Veteran has claimed that he suffers from PTSD 
as a result of an incident that occurred when the Veteran was 
deployed to Korea to perform an exercise known as Team Spirit.  
The Veteran has stated that while performing this exercise his 
unit was attacked.  He reported that the unit did not have any 
live ammunition because it was a training exercise.  The unit was 
out in the woods on the edge of rice paddies when they came under 
fire.  The Veteran stated that he remembers being in a tent and 
hearing the firing start.  The unit was unable to defend itself.  
He stated that no one in his unit was injured from the incident 
but some of the Republic of Korea soldiers who were accompanying 
the unit were injured.  The Veteran stated that this incident 
occurred in March of 1980.  

In support of the Veteran's reported stressor the Veteran 
submitted a Korean identification card which identifies the 
Veteran and his unit and states what the Veteran should do should 
he come under the authority of the Republic of Korea.  In 
addition several retired Army comrades of the Veteran submitted 
statements which detail the same incident that the Veteran 
described.  The Veteran also submitted various photographs which 
appear to have been taken in Korea.  Also submitted were various 
reports which show that in March 1980 there was an incident on 
the DMZ where intruders fired on Republic of Korea soldiers.  

As the Court has indicated, corroboration of every detail of a 
claimed stressor is not required; rather, a Veteran only needs to 
offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002) (quoting Suozzi v. Brown, 10 
Vet. App. 307 (1997)).  Given that the Veteran has provided 
corroborative evidence of the stressful event which he has 
alleged and when considering that when a veteran seeks service 
connection for a disability, due consideration shall be given to 
the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, the 
official history of each organization in which he served, his 
military records, and all pertinent medical and lay evidence, the 
Board finds that the Veteran's in-service stressor has been 
substantiated.  38 C.F.R. § 3.303(a).  See also 38 U.S.C.A. § 
1154 (a) (West 2002).

The medical evidence of record shows that the Veteran has been 
diagnosed with PTSD and his PTSD has been related to his reported 
stressor.  Specifically, a February 2007 letter from a VA staff 
psychiatrist indicated that the Veteran had been receiving 
treatment for PTSD since December 2004.  Treatment has been aimed 
at symptoms of anxiety and depression, and through psychotherapy 
it became increasingly obvious that his condition, PTSD, was due 
to his experiences in the military.  The psychiatrist stated that 
although the Veteran's treatment has helped his symptoms 
somewhat, he continues to have daily intrusive recollections (in 
the form of nightmares and daily flashbacks) of his traumatic 
experiences in Korea.  

Service treatment records dated from March 2006 to May 2006 show 
that the Veteran has gotten continued treatment for his PTSD 
symptoms.  

After a careful review of the evidence of record, and after 
resolving all reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran suffers from PTSD which is linked to a 
corroborated in-service stressor and that service connection is 
warranted.

B.  Left Knee Claim

A veteran may withdraw his or her appeal in writing or on the 
record at a hearing at any time before the Board promulgates a 
final decision.  38 C.F.R. § 20.204 (2010).  When a veteran does 
so, the withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such an 
instance, the Board does not have jurisdiction to review the 
appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2010).  

The record reflects that the Veteran perfected a timely appeal of 
the August 2007 rating decision that denied entitlement to 
service connection for residuals, left knee condition.  
Thereafter, at the April 2008 regional office hearing, the 
Veteran expressed his desire, on the record, to withdraw this 
claim from appellate review.  The Board finds that this statement 
qualifies as a valid withdrawal of the issue of entitlement to 
service connection for residuals, left knee condition.  See 38 
C.F.R. § 20.204 (b).  

In view of the Veteran's expressed desires, the Board concludes 
that further action with regard to this issue is not appropriate.  
The Board does not have jurisdiction over this withdrawn claim.  
As such, the issue is dismissed.


ORDER

Entitlement to service connection for a psychiatric disorder, to 
include PTSD, is granted.  

Entitlement to service connection for residuals, left knee 
condition, is dismissed.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


